Order entered July 17, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00075-CV

  TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR CORPORATION,
                               Appellants

                                             V.

BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS, INDIVIDUALLY AND
     AS NEXT FRIENDS OF E.R. AND O.R., MINOR CHILDREN, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15296

                                          ORDER
       Before the Court is court reporter Vielica Dobbins’s July 15, 2019 second request for a

thirty-day extension of time to file the record. We GRANT the request and ORDER the record

be filed no later than August 14, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE